Whitfield, P. J.
The amended bill of complaint herein, filed September 19, 1921, by appellants here, alleges “that complainants the Apalachicola Land and Development Company, a Declaration of Trust, H. L. Flowers, H. D. Marks, S. E. Rice, Jr., R. R. Rice, C. E. Smith, Jos. Messina, J. J. Abbott, H. B. Robbins and W. H. Collier, Trustees, are the owners in fee simple of, and the Complainants N. R. Hays, S. E. Teague and H. L. Oliver, interested in by mortgage held by them, to the following *422described real estate, situate, lying and being in' the County of Franklin and State of Florida, to-wit:
“Fractional sections seven (7), eight (8), nine (9) and ten (10), in township 9 south, range 8 west; fractional sections nine (9), eleven (11), twelve (12), seventeen (17) and eighteen (18) in township 9 south, range 9 west; fractional-sections thirteen (13) and fourteen (14) in township 9 south, range 10 west; and all the submerged lands lying south of the mainland of said fractional sections, from the water boundary line of said sections to the channel of Apalachicola bay; together with all the rights, privileges and appurtenances thereto belonging or in anywise appertaining.
“2. That the said sections of land have a water boundary on the south by the Bay of Apalachicola, which is a body of water, lying between the mainland and St. Vincent’s Island, and the western end of St. George’s Island; that the space between the said water boundary and the said sections of land, and the channel of said bay, is composed of shallow flats, of mud and sand bottoms, and in some places small oyster bars; and in low tide considerable area is uncovered, and in ordinary high tide is submerged in water depth, from a few inches near the mainland to about five feet in the middle of the channel, and small boats ply the said channel, which do not draw more than two and three feet of water; that the bottoms of said submerged lands in the space aforesaid is well adapted for the cultivation of oysters and clams, there being some natural bars of small dimensions thereon.
“That the whole of said lands including the Bay of Apalachicola is embraced within, and form a part of what is known as “Forbes Purchase,’ said purchase being composed of two certain tracts of land, one of- which was granted and conveyed by the Talapoosa and Seminole *423Indians to Panton-Leslie & Co., in 1804 and 1806, and the other granted and conveyed by the Lower Creek and Seminole Indians to John Forbes & Co., in the year 1811; the lands herein being a part of the grant to John Forbes & Co., said grants are fully reported in the 4th American State Papers,’ pages 86 to 94, inclusive, and under and through said grants and conveyances, the complainants claim title to said lands, and. the space -between the water boundary line of said sections and the channel of the Bay of Apalachicola, with the appurtenances thereunto belonging.
"That the tract of land, granted and conveyed by the Lower Creek and Seminole Indians to John Forbes & Co. is described as follows:
“Having begun at the mouth of the river Apalachicola, and following the line on the west margin, it ascends the Lake Weimico, three miles from its entrance, which spot is known by two cypresses marked with crosses; and thence, through the hammock, the distance of one chain, south to a cypress marked; here it- was found impracticable to trace the line further, on account of the bad way, but it should run south 72 degrees west, a supposed distance of 1,280 chains, where a pine is marked; thence south 30 degrees, west 100 chains, to a pine marked with a cross, on the margin of a reedy marsh; thence the line runs by water, one mile and a quarter, south 14 degrees west, to the extreme western point of St. Vincent’s or Deer Island, including the whole of the island;” thence ascending the river Apalachicola, and beginning the line at the boundary of the lands formerly ceded to tne no use of Panton, Leslie & Co. &c.
“That both of said grants and conveyances were confirmed by the Spanish government, and John Forbes who had succeeded to the House of Panton, Leslie & Co., and *424wbo was the directing partner of said House, by his attorney in fact Charles Reggio, on the 29th day of May, 1819, sold and conveyed to Colin Mitchel, the whole of the said tracts of land, so granted and conveyed to Panton, Leslie & Co., and John Forbes & Co., described above, and Colin Mitchel and others who had become associated with him in the ownership thereof, in the year 1828, filed their petition in the Superior Court of Middle Florida, for confirmation of their title to said lands, pursuant to an Act of Congress providing for such confirmation, and upon a hearing thereof before said Court, the claim of petitioners was held invalid, and an appeal was taken to the Supreme Court of the United States, and by an opinion rendered by said Supreme Court in the year 1835 in said cause, the decision of the Superior Court was reversed, and the title of petitioners to said lands confirmed, and by said decree of said Supreme Court of the United States, in said cause, the Clerk of said Court was directed to certify the same to the Surveyor General of Florida, with directions to survey and lay off the lands described in the petition of the claimants, according to the lines and boundaries and description thereof in the several deeds, of Cession Grant and confirmation by the Indians or Governor of West Florida filed as exhibits in the cause, and that the same was certified to the Surveyor General as aforesaid, and the said tracts were surveyed, and plat thereof made by said Surveyor General, confirmed, and patent issued by the United States Government to said Colin Mitchel and his associates, all of which more fully appears, by the patent and' the plat attached thereto and made a part thereof, a copy of which is hereto attached and marked exhibit ‘A.’
“That on the 28th day of November, 1835, after the confirmation of said grants by said Supreme Court' as aforesaid, Colin Mitchel and his associates as owners of *425said lands, organized themselves into an association called the Apalachicola Land Company, and by the Articles of Association, trustees were elected to take title to said ‘Forbes Purchase’ for the benefit of the owners, and a deed was executed by all the proprietors of said ‘Purchase,’ to said trustees, respectively Louis McLane, Charles Augustus Davis and Joseph M. White.
“That on November 29th, 1838, by amendment of the said Articles of Association, George Griswold and Lewis Curtis were elected trustees, and deed was executed by McLane, Davis and White, to said Griswold and Curtis, trustees.
“That on November 28th, 1843, by amendment of the Articles of Association, Joseph DeLafield and Lewis Curtis were elected trustees and deed was executed by George Griswold to said DeLafield and Curtis, trustees;
‘ ‘ That on the 21st day of June, 1853, by amendments of the Articles of Association, Lewis Curtis and Nathaniel Thurston were elected trustees, and deed was executed by Joseph DeLafield to said Curtis and Thurston, trustees;
‘ ‘ That on the 18th day of April, 1857, by virtue of a suit ■of foreclosure in the Western Circuit of Florida in Franklin County, wherein George Gar was complainant and Lewis Curtis and Nathaniel Thurston trustees of the Apalachicola Land Company were defendants, a decree was issued in said cause appointing Charles Ellis receiver of the lands belonging to said company, with the directions to sell :and execute deeds to purchasers thereof, to all the lands which had not been sold by the said trustees, and to carry nut all contracts made by the said trustees for the purchase of lands, and to receive the .money therefor, etc.; .and executed his deed to Thomas Orman, to the whole of fractional township 9, range 9 south and west, also the whole of township 9, range 10 south and west, also section *426six (6) and fractional section seven (7) in townhsip 9, range 8 south and west; that said fractional townships, include the lands described in this bill; and by said conveyance the title to the submerg-ed lands aforesaid became vested in the grantee therein in fee simple, there being no reservation of said submerged lands in said conveyance; and that the complainants herein succeeded to the title of said Thomas Orman, through and by virtue of deeds and conveyances in regular and unbroken chain of title, duly recorded in Franklin County, Florida.
“That the complainants have expended and invested-large sums of money in the property described herein, and the complainants have expended large sums of money preparatory for planting and cultivating oysters and clams, on the submerged bottoms aforesaid;
“4. That in the year 1913, the. legislature of the State of Florida passed An Act, creating the Shell Fish Commission, wherein it provided among other things, that the Commissioner of Agriculture is vested with the power and authority to make and execute leases to the submerged lands belonging to the State, for oyster and clam culture, and to make rules and regulations governing same, and provided also for a Shell Fish Commissioner, whose duties are prescribed by said Act, among which is police powers;
“5. That the said defendant, W. A. McRae, Commissioner of Agriculture, acting under the statutes of the State of Florida relative to the Shell Fish Commission, pretend that the aforesaid submerged lands are State lands, and that he has authority to lease the same under' said statute for the purpose of fishing, taking, catching,, bedding and raising oysters, clams and other shell fish, subject to reservations and restrictions, imposed by said statute ; and the said defendant T. R. Hodges, Shell Fish Commissioner, pretends that he has authority under said stat*427ute, to protect, assist and give attention to such leases and grants, as shall be made by said Commissioner of Agriculture to said submerged lands as aforesaid; that the said defendants have made and still are making representations, publicly and privately, that the complainants have no right, title or interest in the aforesaid submerged lands, and no right to cultivate or plant oysters or clams thereon, and by such representations of the said defendants, irreparable injury has resulted, and continues to result to the complainants, by reason of the actions and representations of the said defendants.
“6. That complainants allege, that the said submerged lands, lying and being between the water boundary line of the sections of land herein described and the channel of Apalachicola Bay, were and are included in the valid terms of the aforesaid grants and conveyances of same to private ownership, and are not held by the State of Florida in its sovereign capacity in trust for the lawful uses of all the people of the State, or otherwise; but on the contrary, the title to same is vested in the complainants as aforesaid, and by reason thereof, that the Statutes of "the State of Florida relative to the Shell Fish Commision, confers no authority on said defendants, Commissioner of Agriculture and Shell Fish Commissioner, as to said submerged lands, in which title is vested in complainants as ■aforesaid, and that the said acts and threats of said Commissioner to make leases and making leases, is illegal and without authority of law, and gross interference with the rights and property of complainants, and deprives thé. complainants of their rights and property without due process of law, and is in violation of the treaty between the United States and Spain, and is a cloud on complainants’ •title and rights, as to said submerged lands;
*428“8. That the Act relative to the Shell Fish Commission,, delegated the power and authority to the Commissioner of Agriculture to make and execute leases, and the police power delegated to the Shell Fish Commissioner, in so far as the same undertakes to apply to said submerged lands,, which is included in a grant to private ownership, is unconstitutional and void. ’ ’
The confirmatory patent from the United States made-an exhibit to the bill covers “the lands and islands at the-west of the mouth of said (Apalachicola) rivei’, which were ceded, granted and confirmed to John Forbes & Co., in. 1811.” See also Mitchel v. United States, 9 Pet. (U. S.) 711.
The prayer of the bill of complainant is that the Stato officers be “enjoined from leasing and executing leases to and from entering upon, planting or cultivating oysters and clams on any part or portion of the submerged lands situate, lying and being between the water boundary line-of fractional sections 7, 8, 9 and 10 in township 9 south, range 8 west, fractional sections 9, 11, 12, 17 and 18 in township 9 south, range 9 west, and fractional sections 13'. and 14 in township 9 south, range 10 west and the channel of the Bay of Apalachicola in Franklin County, Florida. ’ ’ An appeal was taken from a dismissal of the bill of complaint on sustaining a demurrer thereto, the complainants, having declined to further amend the bill of complaint.
A suit to obviate the effect of an illegal act of an officer-as such is not a suit against the State, for the State authorizes legal acts of its officers. Croom v. Pennington & Evans, 59 Fla. 473, 52 South. Rep. 957; Louisville & N. R. Co. v. Burr, 63 Fla. 491, 58 South. Rep. 543, 44 L. R. A. (N. S.) 189, and Notes; Looney v. Crane, 245 U. S. 178, 38 Sup. Ct. Rep. 85; United States v. Lee, 106, U. S. 196, 1 *429Sup. Ct. Rep. 240; Weyler v. Gibson, 110 Md. 636, 73 Atl. Rep. 261.
Conceding only for the purposes of this case that the allegations of the bill of complaint are sufficient to show a threatened irreparable injury to complainants in the premises, for which an adequate remedy at law is not afforded, the question as to complainants’ title to the submerged lands in controversy will be considered. The claim of title is predicated upon an Indian-Spanish grant, not upon the Florida Riparian Act of 1856.
If the complainants have no title to the submerged lands they have no right to maintain this suit. The bill of complaint was demurred to upon grounds including: “6. The said bill does not show that any title ever vested in Colin Mtchell and his associates to the submerged lands of the Apalachicola Bay.”
A demurrer in equity does not admit legal conclusions asserted in the bill of complaint, or conclusions of fact not justified by the facts alleged, or assertions of ultimate facts that are not sustained by the facts alleged. See Dillon v. Barnard, 21 Wall. (U. S.) 430; United States v. Ames, 99 U. S. 35; Louisville & N. R. Co. v. Palmes, 109 U. S. 244, 3 Sup. Ct. Rep. 193; Hitchcock v. Buchanan, 105 U. S. 416; Pennie v. Reis, 132 U. S. 464, 10 Sup. Ct. Rep. 149; Interstate Land Co. v. Maxwell Land Grant Co., 139 U. S. 569, 11 Sup. Ct. Rep. 656; this is particularly so when the right asserted as a conclusion depends upon unusual provisions of law and proceedings thereunder and no such provisions and proceedings are made to appear. Kansas v. Colorado, 185, U. S. 125, 22 Sup. Ct. Rep. 552; Symmes v. Prairie Pebble Phosphate Co. 64 Fla. 480, 60 South. Rep. 223; Brown v. Avery, 63 Fla. 355, 58 South. Rep. 34. Even if in this State lands below high water mark may be the subject of private ownership, such a right would be a *430most unusual and extraordinary one that should be particularly shown when claimed in a suit. Brickell v. Trammell, 77 Fla. 544, 82 South. Rep. 221.
It is settled law in this State that private ownership of lands bordering on navigable waters extends only to high water mark. If under valid Spanish grants or otherwise private ownership is claimed in lands below the high water mark, the sources and authority' for such claimed ownership should be made to appear by proper allegations and exhibits or by reference to matters of which judicial notice is taken. Since under the Spanish law as well as under the law of this State private ownership of uplands stops at high water mark on navigable waters, except perhaps, under special and particular provisions and action of sovereign ' governmental authority, those claiming ownership below high water mark must show the sources and muniments of title from competent authority to make such a grant against the rights of the public in the shores of navigable waters in this State. See Sullivan v. Richardson, 33 Fla. 1, 14 South. Rep. 692; Mayor & Aldermen of City of Mobile v. Enslave, 9 Porter (Ala.) 577, 16 Pet. (U. S.) 234, 10 L. Ed. 948; Brickell v. Trammell, supra.
■ It is alleged that pursuant to judicial proceedings,' Charles Ellis, as reeciver, “sold and executed his deed to Thomas Orman, to the whole of fractional township 9, range 9 south and west, also the whole of township 9, range 10 south and west, also section six (6) and fractional section seven (7) in township 9, range 8 south and west; that said fractional townships include the lands described in this bill; and by said conveyance the title to the submerged lands aforesaid vested in the grantee therein in fee simple, there being no reservation of said submrged lands in said conveyance; and that the complainants herein succeeded to the title of said Thomas Orman, through and by' *431virtue of deeds and conveyances in regular and unbroken chain of title, duly recorded in Franklin County, Florida. ’
The deed of eoveyance alleged to have been executed by Charles Ellis receiver is not in the record, and it does hot appear from the above quoted allegations as to such deed of conveyance that it in fact and in law did convey or even purport to convey title to submerged lands that may be within or adjacent to the described fractional sections. The allegations “that the submerged lands lying and being between the water boundary line of the sections of land herein described and the channel of Apalachicola Bay, were and are included in the valid terms of the aforesaid grants and conveyances of same to private ownership,”.and that “by said conveyance the title to the submerged lands aforesaid became vested in the. grantee therein- in fee sjmpl, there being no reservation of said submerged lands in said conveyance,” are legal conclusions not supported by allegations of fact or by matters duly exhibited or of which the court may take judicial notice, (Byrne Realty Co. v. South Florida Farms Co., 81 Fla. 805, 89 South. Rep. 318); and the alleged deraignment of the title to the submerged lands cannot be effective unless the Indian-Spanish grant of 1811 referred to and quoted from in the bill of complaint in legal effect covers and includes such submerged lands.
The source of complainants’ title is alleged to be a grant or concession from the Lower Creek and Seminole Indians to John Forbes & Co., which grant it is alleged was confirmed by the Spanish authorities in 1811, and leave given to transfer it to Colin Mitchel; and the same, together with other grants of lands and islands to Panton, Leslie & Co., and of an island to John Forbes, were thereafter confirmed by the United States to Colin Mitchel et al. See Mitchel v. United States, 9 Pet. (U. S.) 711.
Where private ownership is asserted in property that *432under the law is a subject of common or public use, the claimant must clearly show that the private exclusive right that is asserted was lawfully acquired through competent authority in the premises. See Symmes v. Prairie Pebble Phosphate Co., 64 Fla. 480, 60 South. Rep. 223; Brickell v. Trammell, 77 Fla. 544, text 563, 82 South. Rep. 221.
When Spain acquired territory by discovery or conquest, in North America the possessions were vested in the Crown; and grants or concessions of portions thereof were made according to the will of the Monarch. While the civil law was the recognized jurisprudence of Spain and its rules were generally observed, yet the Crown could exercise its own discretion with reference to its possessions. The Indians could make no grant or cession of lands in the Floridas except by the dominant authority of Spain during the Spanish Dominion.
Ordinances and edicts that had the force of laws were promulgated to be observed in the Spanish Provinces in America; and these included authority to designate officials to make or confirm cessions of land. The right of the Indians to occupy for their accustomed habitation and tribal purposes the lands they occupied when the Provinces of Spain were established in America, was recognized by the Spanish Monarch; and while the ultimate title and right of disposotión of lands and waters in the provinces were vested in the Crown, the Indians were permitted to cede their recognized right of perpetual occupancy in the lands, to private ownership, provided such cession was agreeable to and confirmed by the Spanish Monarch or by his authority, the policy of Spain being to make or confirm grants, and as to the Indian grants of lands, to perfect title in accepted grantees for purposes of settlement and cultivation by others than Indians. 16 How. (U. S.) 203, 229. See 31 C. J. 497; 33 Am. Dec. 325; 3 Am. Dec. 683; 5 Am. *433Dec. 555; 8 Wheat. 543; 126 N. Y. 122; 95 U. S. 517, 525; 253 U. S. 442-6; 19 Wallace 591.
Under the civil law in force in Spain and in its provinces when not superseded or modified by ordinances affecting the provinces or by edict of the Crown, the public navigable waters and submerged and tide lands in the provinces were held in dominion by the Crown as res communes and used as res omnium, and sales and grants of such lands to individuals were contrary to the general laws and customs of the Realm.
One of the Spanish and Colonial laws was: “No tract of land for new settlements shall be granted or taken by agreement in any seaport; nor in any part which might, at any time, be prejudicial to our royal Crown or to the republic, our will being that they be reserved to us.” See 2 White New Recompilation of Spanish Land Laws, p. 46.
By the laws and usages of Spain the rights of a subject or of other private ownership in lands bounded on navigable waters derived from the Crown, extended only to high water mark, unless otherwise specified by an express grant. And though the Spanish possessions in America were held by the Crown to be disposed of at will, a grant or concession of lands under navigable waters and tide lands was not in accord with usual customs of the Kingdom, such lands and waters being held as res communes for the public use; and a conveyance of them to private ownership could be consummated only by a clear showing of express sovereign intent (See Jover y Costas v. Insular Government of the Philippine Islands, 221 U. S. 623, 31 Sup. Ct. Rep. 664); and even this would not exclude the public use of the lands and water and the natural products thereof, except and until the lands were reclaimed and improved for other useful purposes under Crown grants.
*434The difference in the nature and uses of uplands and of lands under navigable waters, including the shore and tide lands, and the manner and purposes of their dominion by the Sovereign, permitted sales and- grants of uplands to private ownership for purposes of cultivation and improvement as a matter of State policy to encourage development; but as the navigable waters and lands thereunder were necessary for public purposes and their ownership by private parties would be detrimental to the public good, no such private ownership was contemplated or permitted unless it was expressly authorized by the Crown to promote a public purpose, and then the public use was excluded only in so far as the private grant was in fact utilized as expressly authorized to serve a useful public need or advantage.
There appears to have been no material difference between rights of the Indians under British dominion and under Spanish dominion concerning lands occupied by the Indians and their rights to cede such possessory rights with the consent of the dominant sovereign. Mitchel v. United States, 9 Pet. (U. S.) 711, text 745 et seq.
The title of the Indians to the lands in the provinces of. East and West Florida under the Spanish Monarchy was in the nature of a possessory right, held in common according to prevailing customs and tribal dominance among the Indians, subject to' the sovereign dominion of the Crown. Johnson and Graham’s Lessee v. McIntosh, 8 Wheat. (U. S.) 543; Worcester v. State of Georgia, 6 Pet. (U. S.) 515; Angell on Tide Waters, 49; 14 R. C. L. 123; 22 R. C. L. 237. Appropriations of particular portions of the lands by the Crown for sovereignty purposes were either acquiesced in or enforced as exigencies demanded; and as a rule lands were sold or granted to private parties by the act of the Crown or its representatives pursuant to the laws of Spain with the consent of the Indians through their *435chiefs or representatives, or by the act of the Indians with the consent of the Spanish authorities. See Mitchel v. United States, 15 Pet. (U. S.) 52, text 84; Mitchel v. United States, 9 Pet. (U. S.) 711, text 752.
Under the laws of Spain applicable to its Florida provinces, the navigable waters of the seas and bays were held by the Crown for public common uses of navigation, fishing, bathing, &c.; and in consonance with the prevailing customs and uses, the lands under navigable waters were not ordinarily a subject of private ownership or of grant or sale, and when a conveyance of concession was made to private parties by the Indians subject to confirmation by the duly constituted Spanish authorities, such conveyance or concession had- reference to lands embraced in the possessory right or title of the Indians who made the conveyance or grant, and a confirmation thereof was of course confined to the intent and scope of the grant as made by the Indians who were in possession of lands; and the grant did not cover any of the navigable waters of the sea or bays and the submerged lands thereunder, the ownership of which latter was in the Crown of Spain by virtue of its sovereignty over the provinces including all the rights in and to the waters of the sea and lands thereunder that were incident to Spanish sovereignty of the provinces as recognized by the laws of Nations. Moore on Foreshore & Sea Shore, 780; Vattel on Law of Nations, 115; Martin v. Lessee of Waddell, 16 Pet. (U. S.) 367; Angell on Tide Waters, 18, et seq.; 1 Farnham on Waters and Watercourses, 229; City of Galveston v. Menard, 23 Tex. 349, text 391; Shively v. Bowlby, 152 U. S. 1, text 13, 14 Sup. Ct. Rep. 548; Brickell v. Trammell, 77 Fla. 544, 82 South. Rep. 221; United States v. Pacheco, 2 Wall. (U. S.) 587.
Under these basic conditions it is clear that descriptions contained in grants of lands made by the Indians for defi*436nitely stated valuable considerations moving to them, must be regarded as having reference to lands occupied by the Indians, and not to submerged lands under navigable waters of the sea or bays, the ownership or control of which was in the Spanish Crown. In such cases no consideration moved to the Crown of Spain for the concession; and confirmations of such Indian grants were made to aid the Indians in their necessities and to encourage settlement and cultivation of the lands by others than Indians. It may be said that the Indians had tribal rights of possession and uses in the submerged lands for navigation, fishing, bathing, &e., similar to the rights they had in the lands for hunting, sporting and habitation purposes; but, as shown above, the rights of user and disposition were different, and it does not appear that under the dominant Spanish sovereignty and laws that were applicable to the provinces, the Indians were accorded the same rights to make concessions of submerged lands under navigable waters that were peculiarly the property of the Crown for public purposes, as they were accorded to make sales or grants of uplands with the permission of the Crown or its proper officers. Certainly if a grant by the Indians covers submerged lands under navigable waters of the sea or bays, it must specifically so state or otherwise plainly indicate such an intent so as to apprise the Spanish authorities of the nature of the grant desired to be confirmed, otherwise the grant made and confirmed will be held to cover only uplands or such lands as were usually occupied by the Indians and as to which concessions made by the Indians would be confirmed by the Spanish sovereignty. See Moulton v. Libbey, 37 Me. 472, 59 Am. Dec. 57.
It cannot reasonably be conceived that the Monarchy of of Spain would by implication or intendment, not clearly shown by express terms, confirm a concession to private *437ownership of submerged lands that would yield a right to exclude the public from any of the rights of navigation, fishing, &c., in the bays of the sea. Taking oysters, which are shell fish, involves a right in submerged lands and the waters over them; (Martin v. Lessee of Waddell, supra; Angell on Tide Waters, 33; Bagott v. Orr, 2 Bos. & Pull. 472; Peck v. Lockwood, 5 Day (Conn.) 22; and this right was common to the public under Spanish rule as well as under English and American government; and concessions of lands do not cover submerged lands under navigable tide waters, at least unless so expressly declared or shown by competent authority, even if the exterior boundary lines of the lands, which are on both sides of a navigable tide water bay of the sea, run across the bay in reaching the land on the opposite side to be delineated as a part of the concession. See Hynes v. Packard, 92 Tex. 44, 45 S. W. Rep. 562; Rosborough v. Picton, 12 Tex. Civ. App. 113, 34 S. W. Rep. 791. See also Peck v. Lockwood, 5 Day (Conn.) 22, text 28; Moulton v. Libbey, 37 Me. 472. This is peculiarly so when the documents involved in making and confirming the grant show the purpose of the grant 'made by Indians for a consideration moving solely to them, was to convey lands occupied by them, and also show that the intent of the confirmation of the grant by the dominant sovereign was to accommodate the Indian occupants and to encourage settlement and cultivation of lands.
Concessions to private ownership of submerged lands under navigable tide waters that would curtail or exclude the use by the public and by riparian owner of the navigable waters and the lands thereunder adjacent to the uplands, would hamper or prevent rather than encourage the settlement and cultivation of the lands intended to be granted for cultivation. See generally Sullivan v. Rich*438ardson, 33 Fla. 1, 14 South. Rep. 692; Ex Parte Powell, 70 Fla. 363, 70 South. Rep. 392; Hagan v. Campbell, 8 Porter (Ala.) 9, 33 Am. Dec. 267; Pollard v. Hagan, 44 U. S. *212, 220.
The grant or conveyance here considered is a concession, i. e. a yielding by the Indians (for a stated consideration moving to them and not to the Crown of Spain) of their possessory right in lands they occupied and a confirmation by Spain, the dominant monarchy, of the concession as made. Such a conveyance necessarily is of property not sovereignty, and relates to private ownership in lands for private purposes; and the conveyance has an effect essentially different from a ceding, i. &. a transfer of territory from one sovereign to another, the latter generally including ‘‘full property and sovereignty” in the premises as in the ceding of the Floridas to the United States by Spain. See also Morris v. United States, 174 U. S. 196, 19 Sup. Ct. Rep. 649.
It is universally recognized law that grants of lands to private ownership do not include lands under navigable waters or tide lands unless such an intent clearly appears from acts of competent authority to pass title to such lands; and in view of the right of the public in the use of such submerged and tide lands, a grant of title to private ownership does not destroy, even if it may curtail the public uses until the lands are lawfully reclaimed and improved in due course of lawful permission to so deprive the public of their inherent common rights. See City of Galveston v. Menard, 23 Texas 349; Martin v. Lessee of Waddell, 16 Pet. (U. S.) 367; Morris v. United States, 174 U. S. 196, 19 Sup. Ct. Rep. 649.
Under the laws of Spain that were applicable to its colonies and provinces at and prior to the cession of East and West Florida by Spain to the United States in 1819, *439the submerged lands under navigable waters within the sovereign dominion of the Kingdom were subjects of common use by the public; and such lands could not be converted to exclusive private ownership except by grants or concessions made by or expressly authorized by the Crown. And such grants must be strictly construed against the grantee for the protection of the public. Sullivan v. Richardson, 33 Fla. 1, 14 South. Rep. 692; Ex Parte Powell, 70 Fla. 363, 70 South. Rep. 392; Hagan v. Campbell, supra.
The court takes judicial notice of the “American State Papers” which relate to Spanish concessions or grants confirmed or otherwise acted on pursuant to Acts of Congress. Thiesen v. Gulf, F. & A. R. Co., 75 Fla. 28, 78 South. Rep. 491; Sullivan v. Richardson, supra.
On page 91 of 4 American State Papers record is made of a report to the United States Government, by its commissioners relative to the grant in question, as follows:
The commissioners had received “a copy of a petition from John Innerarity to Governor Folch, dated Pensacola, 7th June, 1811, begging him, in consequence of every previous formality having been observed for obtaining a cession of two pieces of land from the Lower Creek Indians in payment of certain debts the latter owed the house of John Forbes & Co., to interpose his authority for the ratification of said cession. Also, a copy of a decree of Governor Folch, as follows:
“Pensacola, 8th June, 1811. The petitioner's request granted on conditions thei scéd John Forbes and Go. do not dispose of or alienate the land in question without the express consent of this Government, dnd that the same be understood to be on the same footing with the cession for which a title was granted on 3d December, 1806.
Folch.
*440“Also an original certificate of Francisco Maximiliano de San Maxent, political and military governor of West Florida, (ad interim), countersigned by Pablo de Larin, secretary of the government, and dated the 20th December, 1811, stating that the foregoing pieces are faithfully copied from. the original proceedings which exist in the office of the secretary of this government, of which an. original title has been given to John Inner arity, as agent of the house of John Forbes & Co. Also, an original title of confirmation by Governor Foleh, as follows:
“Whereas, John Inner arity, agent of the house of John Forbes & Co. (established in this province, with royal approbation for trading with the Indians since 1785,) presented me, on the 7th of this month, a petition importing that, in consequence of a congress of chiefs, &c., of the Lower Creek nations of the rivers.Flint and Chattahoochee, held in this place on the 22nd of January last, presided by me, in order to agree upon the manner of satisfying said house for the sum of nineteen thousand three hundred and eighty-seven dollars four and a half rials, owing to it by the dealers and Indians of said villages, as appears by an account presented by the said house, and which is ordered to be annexed by the proceedings; at which congress were present the following chiefs, viz: Tuskamiecky Hopoi, Coweta Mico, Cowata Tuskania, Hothepoi Mico, Yahu Hadjoo, Mico Napa, Tuskanucky Chaehuany, Ufala Mico, Hapoi Mico, Yohulla Emathla, Efa Mico, Toothia Tuskanucky, with James Gurosseau, interpreter of said Indians, and Manuel Gonzalez, interpreter of this Government; and referring to the resolutions passed in the month of April of the preceding year, 1810, in the village of Tnskattoloofa, they consented and agreed, as a compensation and payment of - the aforementioned debt, to the cession and transfer of two pieces of land contiguous and *441adjacent (italics supplied) to that which, in 1806, for a like reason, was ceded by the said chiefs to the house of Panton, Leslie & Co., which present act of cession was drawn out in the English language, because many of said chiefs understood that language, and signed by them and by the interpreters after having fully and circumstantially informed the said chiefs of the contents of the same, and then annexed to the proceedings, with its translations into Spanish, under Nos. 2 and 3; and the said chiefs having assembled together in April last at Prospect Bluff, on the Apalachicola river, for the ratifying said cession or transfer, they appointed deputies to assist at the running out and marking of the boundary line of the said lands, which they executed, signing another deed, which appears with its translation under Nos. 4 and 5, in which are to be found the names of the following chiefs, viz. Hopoi Mico, Tohallo Emathla, Capichy Mico, Hopoi Cuichei, Micasuky Tuskania, Coweta Emathla, Yohallo Hadjoe, Niony Homughta, Tuskanuky Chackchucky, Tusky Hadjoe, John Meally, and those of Daniel Blue, deputy surveyors, William Hambly, interpreter, and Edmund Doyle, agent of the said John Forbes & Co., and the said deed legalized by the certificate of the commandant of Fort St. Marks, of Apalaehy, Don Marcos de Villiera, before two assisting witnesses, the 25th May last, I ordered it, with its translation, to be also annexed to said proceedings, together with the act passed before the said commandant at Fort St. Marks, under No. 6, in Which the deputation of chiefs, composed of Capitza Mico Kinache, Catha Tuskanuky, Asa Mico, Cosahotcha, Yaholla Emathla, Tulsihatcho, and Ninihumatee Tustunuky, declare fully to have assisted the surveyor, Daniel Blue, the interpreter, William Hambly, and Edmund Doyle, agent of said house, in running and making the boundary line of said land, in order to avoid all *442doubts or difficulties, and that in no future time there may be any whatever, they state, “having begun at the mouth of the river Apalachicola, and following the line on the west margin, it ascends the Lake Weimico, three miles fromUts entrance, which spot is known by two cypresses marked with crosses; and thence, through the hammock, the distance of one chain south to a cypress marked; here it was found impracticable to trace the line further, on account of the bad way, but it should run south 72 degrees west, a supposed distance of 1,280 chains, where a pine is marked; thence south 30 degrees, west 100 chains, to a pine marked with a cross, on the margin a reedy marsh; thence the line runs by water, one mile and a quarter, south 14 degrees west, to the extreme western point of St. Vincent’s or Deer Island, including the whole of the island’ thence ascending the river Apalachicola, and beginning the line at the boundary of the lands formerly ceded to the house of Panton, Leslie & Co., &c. * * * And the chiefs Nocosa Plopoy, Corva Emathla, Tustanuky Hacho, Mico Hatcho, and Nocosa Hatcho, having ascertained the boundary line, approved of and consented to it, although *they were not assisting at running it out and marking it, and signed it in presence of the commandant of the Fort St. Marks, witnesses and interpreters, as appears at the end of document No. 6. And the accounts having been presented of the expenses attending the proceedings instituted, which amounts to $3,492 6% rials, I have ordered it to be annexed to the proceedings under No. 7, and I made a decree, in consequence of the above mentioned petition, to the following effect: “Granted, as the petitioner’s request, on conditions that the said John Forbes & Co. may not dispose of, nor alienate the land in question without the express consent of this Government, and that its concession is to be understood to be *443on the same footing with that for which a title was given on the 3rd December, 1806.” In consequence, the said John Innerarity, as agent and attorney for the house of John Forbes & Co., concludes his said petition, begging me to interpose my authority in due form for the ratification of the sadd cession of two pieces, of which is designated by the surveyor general of this province, Don Vincente Sebastian Pintado, in the figured plat made out by him, and annexed to the original proceedings. Wherefore, making use of the faculties conferred on me by our lord the King, and in his royal name, I confirm and ratify to the said John Forbes & Co. the cession of two pieces of land above designated, made by the nation of Seminole Indians, or Lower Creeks, represented by its principal chiefs, leaders, and considerable men, amply empowered; and I, give them power to enter into possession of the said lands according to the directions, dimensions, and distances, contained in the figured plat and certificate of survey, the original documents of which, with a copy of said plat, shall remain in the office of the secretary of this Government, the said Surveyor enregistering not pnly this title, but also that delivered in the year 1806, from the same motives, and that of the island conceded to John Forbes individually, in order that his archives may contain every thing concerning these concessions, and the motives from whence they originated, and I declare and impart to the said house of John Forbes & Co. entire and direct property, that as such, they may the said lands, enjoy, possess, cultivate, sell or alienate, on the conditions expressed in my decree inserted in this title. In witness whereof, I have ordered the present to be expedited, signed by my hand, sealed with my arms, and countersigned by the secretary of this Government. (Italics supplied.) Given in Pensa*444cola, this 5th June, 1811. Vincente Folch. By order of the governor. Pablo de Larin.
Also, a copy of the opinion of the assessor general, as follows: May it please your Excellency: The lands which were occupied by Indians of the Seminole tribe, lying in the district of Apalachy and Appalachicola, and the island belonging to the Lower Creek and Seminóles, about seven miles long, and more than a mile in breadth, together with two pieces of neighboring lands, having been transmitted, as they actually and lawfully are, in full property, a titulo one-roso, to the house of John Forbes & Co. established in the Floridas by royal permission, for which acquisition a competent permission was given to Don Vincente Folch y Juan, who was their political and military governor of 'West Florida, and who delivered, subsequently, titles of ’ confirmation in favor of the purchasers. There is no obstacle to your Excellency’s making use of the powers entrusted to you, and permitting the alienation proposed, among which is designated Don Colin Mitchell, a merchant of this city, a person uniting all the qualifications necessary for obtaining them; in the instrument of transfer for appropriation of property, having to be inserted copies of said titles of confirmation, and the present opinion, if your Excellency should be in the same sentiments. Havana, 13th October, 1817. Donardo del Monte. Also, a copy .of the decree of the captain general, in the following words: “Havana, 13th October, 1817. Agreeably to the preceding opinion of the assessor general, I permit the alienation of the lands solicited by Don John Forbes, in which Don Colin Mitchell is designated as having the greater part, drawing out the writing and insertions mentioned in the said opinion. Cienfuegos.’ ” (Italics supplied).
This concession to John Forbes & Co., with permission to alienate it to Colin Mitchell was declared valid by the *445Supreme Court of the United States in Mitchel v. United States, 9 Pet. (U. S.) 711. The decree validating the concession here considered, refers to it as “the lands and islands at the west of the mouth of the said (Apalachicola) river, which were ceded, granted and confirmed to John Forbes & Co., in 1811.” Subsequent surveys of the contents of the cession or grant were of the lands, thus indicating that the grantees and their successors in title understood no submerged lands under navigable or tide waters were included or intended to be included in the grant or cession as made or as confirmed by Spain or the United State.
From the above quotations it is manifest that even if the Indians had a right to cede and the Spanish officers a right to confirm a cession to private ownership of submerged lands, such as lands below high water mark on navigable waters or tide lands covered and uncovered daily by the tides, the cession to John Forbes & Co. in 1811 as made, by its terms covers only “lands” and an “island,” and does not expressly include, or, considering the nature of the subject and the rights therein, does not by fair implication or intendment include submerged lands, i. e. lands under navigable waters or tide lands. The particular description has reference to “running and marking the boundary line of said land.” The description that is pertinent to the locus in quo follows “the line on the west margin” of the Apalachicola river; and after other calls the line runs from “a pine (tree) marked with a| cross on the margin of a reedy marsh; thence the line runs by water, one mile and a quarter, south 14 degrees west, to the extreme western point of St. Vincent’s or Deer Island, including the whole of the island.” In locating another tract of land included in the grant the line runs “thence ascending the river Apalachicola, and beginning the line *446at the boundary of the lands formerly ceded to the house of Panton, Leslie & Co.” This description, encircles the land in controversy where the line reaches Apalachicola River from the eastern end of St. Vincent’s Island, and it is clear that the calls relate to lands and not to water or to submerged lands. The call “thence the line runs by water, one mile and a quarter, * to the extreme western point of ’ ’ the named island, then “including the whole of the island,” with no other call except “thence ascending the river * and begimmmg the line at the boundary of the lands,” &c. when considered with the repeatedly expressed purpose of the cession to grant “lamd,” make it manifest that there was no attempt to grant or cede or convey anything but land. The words used in the description is on leaving the mainland, “thence the line runs by water, one mile and a quarter” to land on the island,- and the concluding call from the island “thence ascending the river Apalachicola, and beginning on the line at the bmmdary of the lands formerly ceded, ’ ’ &c., plainly shows that the lines, over the bay were delineated merely to determine the end of the line on the mainland and the location of the line as it touched “the extreme western point of St. Vincent’s or Deer Island.”
After reaching the island, the description then is, “including the whole of the island,” which embraces only land. After this, the instruction given for finding the beginning of the second tract of land which is many miles away, is “thence ascending the river Apalachicola and beginning the line at the boundary of the lands,” &c. Thus the descriptions contained in the cession include lands within designated lines actually run on the mainland and also “the whole of” an island separated from the mainland by at least “one mile and a quarter” of water, which it appears is a part of Apalachicola Bay, a navigable body of ■water-which extends southwest from the mouth of the Apa*447lachicóla river and also extends beyond the river east and north. And the description does not purport to include any submerged lands lying under the waters over which “the line runs by water” after leaving “a pine (tree) marked with a cross on the margin of a reedy marsh; ’ ’ nor does the description include any submerged lands on either side of the channel or body of water lying between St. Vincent’s Island and the mainland at any point between the western line from the mainland run over the water “to the extreme western point of St. Vincent’s or Deer Island” and the eastern extremity of St. Vincent’s Island.
During the British ocupancy under the Treaty of Paris from 1763 to 1783, the country then known as Florida was divided into East and West Florida, with the Chattahoochee and Apalachicola rivers as the eastern boundaries of West Florida.
By the Treaty of Paris of 1783, Florida reverted to Spain, the divisions of East and West Florida being continued. Eventually the Northern boundary of West Florida was fixed at the line of 31 degrees North latitude and the western boundary was located at the Perdido river. Mitchel v. United States, 9 Pet. (U. S.) 711, text 761.
From 1783 to 1821 the provinces of East and West Florida were subject to Spanish dominion. The country was inhabited by Indians, but they could grant lands only by consent of the proper Spanish authorities and pursuant to Spanish laws. The concession here considered was confirmed in 1811.
Under the law of Spain at that time grants could not be made of submerged lands below high water mark except by the King or by express authority of the King; and the cession to John Forbes & Co. was not made by the King or by any one expressly authorized by the King to grant submerged lands; and a cession of submerged lands under *448navigable waters was contrary to the laws of Spain in force in West Florida at the time the cession was made. Sullivan v. Richardson, 33 Fla. 1, 14 South. Rep. 692; Shively v. Bowlby, 152 U. S. 1, 14 Sup. Ct. Rep. 548; Morris v. United States, 174 U. S. 196, 19 Sup. Ct. Rep. 649; United States v. Pacheco, 2 Wall. (U. S.) 587; Brickell v. Trammell, 77 Fla. 544, 82 South. Rep. 221; Richardson v. Louisville & N. R. Co., 169 U. S. 128, 18 Sup. Ct. Rep. 268; San Francisco Sav. Union v. Irwin, 28 Fed. Rep. 708; Rosborough v. Picton, 12 Tex. Div. App. 113, 34 S. W. Rep. 791. Upon the cession of the Floridas to the United States by Spain which became effective in July, 1821, the lands within the territory of East and West Florida became subject to the laws of the United States. State ex rel. Ellis v. Gerbing, 56 Fla. 603, 47 South. Rep. 353.
When the cession was confirmed by patent from the United States the lands under navigable waters were held by the United States for general public purposes, and the patent covering only “lands and islands” did not include submerged lands below high water mark or tide lands. And such is the law of this State. See Mitchel v. United States, 9 Pet. (U. S.) 711, 761; Brickell v. Trammell, 77 Fla. 544, 82 South. Rep. 221; State ex rel. Ellis v. Gerbing, 56 Fla. 603, 47 South. Rep. 353; Broward v. Mabry, 58 Fla. 398, 50 South. Rep. 826; Shively v. Bowlby, 152 U. S. 1, 14 Sup. Ct. Rep. 548; State v. Black River Phosphate Co., 32 Fla. 82, 13 South. Rep. 640; Geiger v. Filor, 8 Fla. 325; Gould on Waters, Sec. 73; City of Tarpon Springs v. Smith, 81 Fla. 479, 88 South. Rep. 613. The patent controls as between the parties here. See Knight v. United States Land Assn., 142 U. S. 161, 12 Sup. Ct. Rep. 258.
The title of the Indians was predicated upon possession or occupancy for the accustomed common purposes of such *449people; and they eonld have had no greater title to lands below high water mark in navigable waters or to tide lands than did the Kingdoms of Spain and England, in each of which sovereignties the title to such lands was held by the Crown for the public uses which the law attached thereto. Brickell v. Trammell 77 Fla. 544, 82 South. Rep. 221; Sullivan v. Richardson, 33 Fla. 1, 14 South. Rep. 692; White’s Spanish Laws, 62. The concession made by the Indians to John Forbes & Co., and confirmed by Spanish authorities was obviously not intended to be in excess of the ordinary authority exercised in that way, and it did not purport to convey or to grant submerged lands below high water mark on navigable waters or tide waters; therefore it is not even necessary to invoke the general rule that grants by or for the public to private ownership shall be strictly construed against the grantee. There is nothing in any record pertaining to the matter that tends to indicate a purpose or an attempt to cede-or grant or convey submerged lands below high water mark or tide lands. The manifest purpose was to cede the lands, that were within the designated boundary lines as they were run on the land. The lines referred to as crossing the bay from the mainland to the western extremity of St. Vincent’s Island and from the eastern extremity of the same island, “thence ascending the river Apalachicola” are intended to relate merely to the location of the boundary lines of lands on the mainland and on the island, which land lines define the territory or space of land included in the ‘ ‘ concession. ’ ’
Even though there is included within the lines as run, or “within the boundaries of the grant,” submerged lands, i. e., lands below ordinary high water mark or navigable waters of the bay or tide lands, yet such lands being held for purposes common to the public, “were not intended to be conveyed” or granted by the cession, any more than *450were the Fort of St. Marks “and land attached to it by military usage” as in Mitchel v. United States, 15 Pet. (U. S.) 52, 91. There is in the records of the cession made to John Forbes & Co. evidence indicative of an intent to grant lands, but nothing denoting an intent to attempt a grant or a cession of submerged lands under navigable waters or tide lands. The cession of the lands contained within the defined boundaries, carried with it a right to use the submerged lands within the stated lines for proper purposes .in conjunction with the rights of the public and subject to regulation under the laws of the governing sovereign having dominion from time to time. The confirmation of the concession by Spain did not affect the Spanish authority as to ownership and regulation of the use of such submerged lands-; and the ownership and governing power as to such submerged lands passed to the United States under the treaty of cession of the Floridas to the United States, which became effective upon the transfer of sovereign authority in July, 1821.
By Article II of the “Treaty of Amity, Settlement and Limits” above quoted from, the Kingdom of Spain ceded to the United States “in full property and sovereignty, all the territories” described, “known by the name of East and West Florida,” including “the adjacent islands dependent on said provinces;” and by Article VIII of the Treaty of Cession it was expressly provided that “all the grants of land made before the 24th of January, 1818, by lawful Spanish authorities, “in the said territories, * shall be ratified and confirmed to the persons in possession of the la'tids.” This clearly shows that the exceptions contained in the Treaty- related to grants of lands that could be occupied and which were then capable of being held ‘ ‘ in possession” by persons under prevailing conditions existing at that time. See United States v. Arredondo, 6 Pet. (U. *451S.) 691. If the King of Spain had granted, or had expressly authorized a grant of, submerged lands below high water mark on the bays of the sea, such a grant might under some circumstances carry a bare legal title, but not a right of private ownership in submerged lands under the waters of the bay or sea, thereby excluding navigation, fishing, the taking of oysters or other shell fish, and other purposes in which the public have an interest as of common right, subject to governmental regulation for the good of the public. See Martin v. Lessee of Waddell, 16 Pet. (U. S.) 367; Morris v. United States, 174 U. S. 196, 19 Sup. Ct. Rep. 649. See also Mayor of Galveston v. Menard, 23 Tex. 349, for authorities. But the grant or concession to -John Forbes & Co. was not made by the King of Spain or by any one expressly authorized by him for the purpose of transferring to private ownership title to or the beneficial use of any submerged lands below ordinary high water mark on the bay or sea to which the lands granted or ceded were riparian or littoral and no attempt was made by the Indians to grant or by the Spanish authorities to confirm a cession of such submerged lands.
The United States Supreme Court confirmed the grant to “the lands and islands at the west of the mouth of said (Apalachicola) river, which were ceded, granted and confirmed to John Forbes & Co. in 1811,” and adjudged the grant to be “valid by the law of nations, the treaty between the United States and Spain, by which the territory of the Floridas was ceded to the former, the laws and ordinances of Spain, under whose government the title originated, the proceedings under said treaty, and the Acts of Congress relating thereto.” Only “lands and islands” were held to have been granted to John Forbes & Co. by the Indians and confirmed by Spanish authority.
The confirmatory patent issued by the United States *452covers only “the lands and islands at and west of the mouth of said (Apalachicola) river, which were ceded, granted and confirmed to John Forbes & Co., in 1811.” The patent controls and does not include submerged lands See Dean v. City of San Diego, 275 Fed. Rep. 228; Dominguez De Guyer v. Banning, 167 U. S. 723, 17 Sup. Ct. Rep. 937; Knight v. United States Land Ass’n, 142 U. S. 161, 12 Sup. Ct. Rep. 258. See Insular Government of the Phillipine Islands v. Jover y Costas, 221 U. S. 623, 31 Sup. Ct. Rep. 664, for a special grant and the circumstances influencing the decision thereon. The Arredondo grant was of interior lands. United States v. Arredondo, 6 Pet. (U. S.) 691; Axline v. Shaw, 35 Fla. 305, 17 South. Rep. 411.
By ‘ ‘ Treaty of Amity, Settlement and Limits between the United States of America and His Catholic Majesty, the King of Spain, concluded February 22, 1819, ratifications exchanged at Washington, D. C., U. S. A., February 22, 1821, proclaimed February 22, 1821” it is provided that “His Catholic Majesty cedes to the United States, in full property and sovereignty, all the territories which belong to him, situated to the eastward of the Mississippi known by the name of East and West Florida. The adjacent islands dependent on said provinces, all public edifices, fortifications, barracks and- other buildings, which are not private property, archives and documents, which relate directly to the property and sovereignty of said provinces, are included in this article. The said archives and documents shall be left in possession of the commissaries or.offieers of the United States, duly authorized to receive them” and that “all the grants of land made before the 24th of January 1818, by His Catholic Majesty, or by his lawful authorities, in the said territories ceded by His Majesty to the United States, shall be ratified and confirmed to the persons in possession of the lands, to the same extent that the *453same grants would be valid if the territories had remained under the dominion of His Catholic Majesty. But the owners in possession of sweh lands, who, by reason of the recent circumstances of the Spanish nation, and the revolutions of Europe, have been prevented from fulfilling all the conditions of their grants, shall complete them within the terms limited in the same, respectively, from the date of this treaty in default of which the said grants shall be null and void. All grants made since the said 24th of January, 1818, when the first proposal, on the part of His Catholic Majesty, for the cession of the Floridas was made, are hereby declared and agreed to be null and void.” Articles 2 and 8 of Treaty as shown by Fuller’s Purchase of Florida, 1776-1819; State ex rel. Ellis v. Gerbing, 56 Fla. 603, 47 South. Rep. 353.
Subsequent to the Treaty of February 22, 1819, by which Spain ceded to the United States the territories known as East and West Florida, various Acts of Congress were passed for settling private land claims in the ceded territories, pursuant to the above quoted provision of Article 8 of' the Treaty providing that “all grants of land made before the 24th of January, 1818, * * * in said territories * * * shall be ratified, and confirmed to the persons in possession of the lands to the same extent that the same grants would be valid if the territories had remained under the dominion of ’ ’ Spain.
The titles to the land were to be “ratified and confirmed to the persons in possession of the lands.”
After the United States acquired by treaty of cession from Spain the territory known as East and West Florida, such territory was held subject to the constitution and laws of the United States. The lands under navigable waters including the shores were held by the United States for the benefit of the whole people to go to the future State'for the *454use of the whole people of the State; and the State holds title for the purposes of the people-of the State. See. 12, Act of Congress of March 3, 1823, provides “that all the navigable rivers and waters in the districts of East and West Florida .shall be, and forever remain, public highways.”
The shores of navigable waters are the spaces between high and low water marks, and the bed of the waters includes the shores. Tide land is that which is daily covered and uncovered by water by the ordinary ebb and flow of normal, tides. State ex rel. Ellis v. Gerbing, supra. See also Clement v. Watson, 63 Fla. 109, 58 South. Rep. 25. The expression “Sea-coast” has reference to “land adjacent to the sea or ocean,” Webster’s Dic.
This is not a case where boundaries refer to a body of water of larger dimension that is intersected- by a stream or body of water of a smaller dimension and the line of boundary on the larger waters cross the smaller waters at the points of junction from headland to headland, as where a creek enters a bay. See Knight v. United States Land Ass’n., 142 U. S. 161, 207, 12 Sup. Ct. Rep. 258; San Francisco City & County v. LeRoy, 138 U. S. 656, 11 Sup. Ct. Rep. 364.
The line as delineated in this case, crossed the bay and the line over the water is given for the purpose of showing the water terminus of the line on the mainland and the beginning of the line on the island'which lies on the opposite side of the bay from the mainland. The bay is not merely tide water, but is a navigable body of water used for general navigation purposes by the public subject to governmental regulation.
Manifestly the lines that were run on the land and extended over the water between the mainland and St. Vincent ’s Island and that are referred to in the muniments of *455title, were intended to indicate the general exterior limits within which the granted “lands and islands” are located and the location of the island with reference to the mainland; and such lines obviously have reference to the “lands and islands at and west of the mouth of said (Apalachicola) river” which were confirmed as intended to be included in the grant or cession that was made and confirmed to John Forbes & Co. in 1811, such “lands and islands” including only the uplands within the general extension lines on the mainland and island to high water mark of the navigable waters upon which such “land and island” abut.
The “Diagram of the Survey’’'attested by Robert Butler, Surveyor General of the United States, dated January 15, 1842, shows the outlines of “the lands and islands at and west of the mouth of said (Apalachicola) river which were ceded, granted and confirmed to John Forbes & Co., in 1811, ’ ’ and covered by the patent issued by the United States to Colin Mitchell, June 9,1842. This diagram shows the name “John Forbes & Co.,” marked on the part of the mainland included in the survey limits and also on the space representing St. Vincent’s Island. The name does not appear in the space' representing the submerged lands or tide lands between the mainland and the island, a part of which land is covered by navigable waters leading from Apalachicola Bay to the Gulf of Mexico. The lines and figures that appear in the water space between the island and the mainland indicate the location and distance of the island from the mainland. There is nothing in any of the muniments of title or in the plat showing an intent to grant lands under navigable waters or tide lands. The waters of the bay being as obviously in place as are the navigable rivers adjacent to or contained within the limits of the exterior lines of the grant, the grant or cession manifestly had relation to uplands contained within the limits *456of the lines run and there was no intent to attempt a conveyance of lands under navigable waters of a bay or tide lands, that are designed for public use.
The manifest intent of the cession or grant and of the confirmation articles as well as of the decree adjudicating the title, was to cover all the “lands and islands” that were within the lines as run, the conveyance of such lands and islands for occupancy being within the granting power and -purpose; but there is no intent shown by any documents affecting the title to attempt to pass title to navigable waters of the bay or to any submerged lands under navigable waters of the bay, the same being then not subject to exclusive private ownership and possession.
The, ascertained arpent or acreage contents of the surveys do not operate to convey navigable waters of the bay and lands thereunder when the title documents disclose no intent to include such submerged lands. The survey lines determine the limits of land areas, but they do not extend the title to subjects within the lines that wére not intended to be covered- by the grant or conveyance.
As the records of the cession 4 Am. St. Papers 86 et seq., show that the grantees sought permission of the Spanish authorities to negotiate with the Indians for cessions of lands, and also that John Forbes & Co., asked and obtained from the Spanish authorities confirmations of the grant or cession made by the Indians to John Forbes & Co., and also sought and obtained permission from the Spanish authorities to alienate the lands it is not appropriate to consider treaty rights if any existed between the Indians and Spain as to the ownership of the lands by the Indians in their own dominion. The deeds made by the Indians do not purport to grant or cede submerged lands, but only lands and islands occupied by the Indians within designated exterior limits. The lines run over the waters of the bay and *457the reference to the sea were intended as a means of showing an intent to include islands south of the mainland within the lines extending to the sea coast or shore of the mainland. The patent issued by the United States to Colin Mitchel &t al., pursuant to tbe adjudication of title, Mitchel v. Uniter States, 9 Pet. (U. S.) 711, refers to lands and islands that were “ceded, granted and confirmed to John Forbes & Co., in 1811.”
“A grant from a sovereign of land bounded by the sea or by any navigable tide water, does not pass any title below high water mark, unless either the language of the grant, or long usage under it, clearly indicates that such was the intention.” Shively v. Bowlby 152 U. S. 1, text 13, 14 Sup. Ct. Rep. 548; Morris v. United States, 174 U. S. 196, text 236, 19 Sup. Ct. Rep. 649.
The lands and islands referred to as “the several tracts of land” that are specifically included in the patent, are described as: “Bounded on the South and Southeast by the reservation at St. Marks, the river St. Marks, the Apalachee Bay, the Gulf of Mexico; on the West by public lands, namely, (particularly described by fractional townships in stated ranges) by Lake Wee Mee Coe, and by the Apalachicola river; on the North by the middle Sweet Water Creek, by fractional townships (definitely stated); and on the Northeast and East by public lands, viz: By fractional township * * and by St. Marks River, including the following islands, namely, Leward Island, Middle Island, South or Windward Island, Piney Island, Dog Island, St. George’s Island, St. Vincent or Deer Island and Forbes Island, hereinbefore mentioned,-” excepting described pieces of uplands.
The Indians were regarded by Spain as its “subjects.” Mitchel v. United States, 9 Pet. (U. S.) 711, text 753. And under the Spanish law applicable to the Florida provinces, *458the submerged lands under tbe navigable waters within tbe dominion of tbe Crown, were held by tbe Crown res cammun&s for proper uses of all its people.
Tbe right of tbe Indians to tbe lands were of “occupancy and perpetual possession, either by cultivation or as bunting grounds” and of alienation of such right of occupancy and possession, which alienation, when duly made and confirmed by authority of tbe Spanish Crown, in whom was tbe “ultimate reversion in fee,” “passed tbe lands in full property to tbe grantee.” See Mitchel v. United States, 9 Pet. (U. S.) 711, text 745, 746, 752, 756. Tbe cession was of “all tbe right tbe Indians bad retained in tbe land until that time.” Mitchel v. United States, 15 Pet. (U. S.) 52, text 83, 85.
In this case tbe Indians ceded “a district of land” and “lands and islands” “contained witbin stated limits” that were then occupied by tbe Indians who made tbe cession,- and this is tbe cession that was confirmed by Spanish authorities. It did not include lands under navigable waters or tide lands. This is shown by tbe muniments of title and by tbe Surveyor General’s diagram or plat pursuant to which tbe confirmatory patent from tbe United States was made.
The decree in tbe case of Mitchel v. United States, 9 Pet. (U. S.) 711, text 762, directs tbe Surveyor General of Florida “to survey and lay off tbe lands described in tbe petition of claimant, according to the lines, boundaries and description thereof in tbe several deeds of cession,” &c., and tbe diagram of survey and tbe patent refer to- lands and islands which are delineated on tbe diagram and separated from bodies of water that exist between tbe lands and ■islands. Tbe grant to John Forbes & Co., confirmed in 1811, was not intended to include tbe body of water more than a mile in width that is between tbe mainland and St. *459Vincent’s Island, any more than the grant to Panton, Leslie & Co., confirmed in 1806 was intended to include Appalaehee Bay or St. George’s Sound or Apalachicola Bay, or Ellen Butler Bay, or North Bay, which lie between the lands on the mainland and the islands that were granted to Pan-ton, Leslie & Co.; or any more than the grant to John Forbes & Co., in 1811, was intended to include the Fortress at St. Marks. See Mitchel v. United States, 15 Pet. (U. S.) 52, text 87.
Affirmed.
West and Terrell, J. J., concur.
Taylor, C. J., and Ellis, J., concur in the opinion.
Browne, J., dissents.